Citation Nr: 0530966	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, cervical spine, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran appeared before the undersigned Veterans Law 
Judge at hearing at the RO in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When an evaluation of a disability is based on limitation of 
motion, such as the cervical spine, the Board must also 
consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In this case, the pertinent medical record 
includes one VA examination report dated in December 2002 and 
VA treatment records through June 2005.  However, none of 
these records address the Deluca factors, including the 
December 2002 VA examination report, which did not make any 
reference to additional functional loss during range of 
motion testing.

At his July 2005 hearing, the veteran stated that his 
cervical spine disability had worsened since his 2002 
examination.  In this regard, VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).   Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  
  
The Board further notes that during the pendency of this 
appeal, there were significant changes in the regulations 
pertaining to back disorders.  A review of the file reflects 
that the veteran's claim was considered under the old 
regulations effective September 22, 2002, but not the new 
spine regulations effective September 26, 2003.  68 Fed. Reg. 
51,454- 458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  Examination of the veteran's 
degenerative disc disease, cervical spine, should be 
performed with consideration of both the old and new spine 
regulations.  

Based upon the above information, the Board finds that 
examination is necessary before adjudication on the merits of 
the above issues.  38 C.F.R. § 3.159(a) (2005).

Accordingly, the case is REMANDED for the following:

1. The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent and severity of all 
symptoms and impairment from his service-
connected degenerative disc disease, 
cervical spine. The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected cervical spine 
disability. Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.   
Tests of joint motion against varying 
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups; and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  In addition, 
the examiner should assess the frequency 
and duration (number of days) of any 
incapacitating episodes (episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician). 

The examiner should specifically identify 
any evidence of neurologic manifestations 
due to the degenerative disc disease, 
cervical spine.  Any functional 
impairment of the upper extremities 
related to his cervical spine should be 
identified.  The rationale for all 
opinions expressed should also be 
provided.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the new medical evidence and re- 
adjudicate the veteran's claim under the 
old and new rating criteria for the 
spine.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


